Citation Nr: 1232200	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, including as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from June 1989 to December 1991. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for psychiatric disabilities.  The Veteran filed a timely appeal to the Board of Veterans' Appeals (Board). 

The Board remanded this issue in May 2010 and again in November 2011.  The remand directives have since been completed and the case is returned to the Board for final adjudication.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

A chronic psychiatric disability was not shown in service or for several years thereafter, and there is no competent evidence in the record suggesting that a current psychiatric disorder is related to service or service-connected disability.


CONCLUSION OF LAW

The requirements for establishing service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in letters dated in November 2004, July 2005, and May 2010, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, including on a secondary basis.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2010 letter also advised the Veteran of how disability and effective dates are assigned, and the type of evidence which impacts those determinations.  The Board's November 2011 remand required the RO/AMC to notify the Veteran of the relevant regulation pertaining to secondary service connection claims.  The Veteran's claim was last readjudicated in August 2012, by way of a supplemental statement of the case, which included reference to 38 C.F.R. § 3.310 (2011).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records, and his lay statements.  The Board notes that the Veteran has not been given a VA examination for the claim being decided.  However, as will be discussed more fully below, there is no competent evidence suggesting that a current psychiatric disability is related to service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004). 

The Board also notes that actions requested in the prior remand with respect to the claim being decided have been undertaken.  Indeed, a corrective supplemental statement of the case (SSOC) was issued in August 2012.  The record shows that the SSOC was returned and noted as undeliverable and unable to forward by the United States Postal Service.  A review of the claims file reveals that several previous mailings to the Veteran have been returned, and that VA has sought to obtain a new, current address of the Veteran, to no avail.  Because the Veteran has not provided VA with his current mailing address, the Board finds that VA has done all it can with respect to the remand directives.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding that "[i]n the normal course of events, it is the burden of the veteran to keep ... VA apprised of his whereabouts.").  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

In this case, the Veteran contends that he has anxiety and depression due to his service connected disabilities.  On his February 2006 VA Form 9, the Veteran 
also suggested that his anxiety began in service during a custody dispute with his ex-wife.  Thus, the Board is adjudicating this claim on both a direct and a secondary basis.

A review of the Veteran's service treatment records does not show clinical treatment for anxiety or depression any time during his service.  In April 1985, a clinical note shows that the Veteran was experiencing adjustment problems due to marital discord.  This note specifically shows that the Veteran obtained an appointment seeking mental clearance to obtain sole custody of his daughter.  And, in July 1991, on a Report of Medical History, the Veteran did mark "yes" in the box indicating that he had experienced depression and or excessive worry at some time.  There is no indication whatsoever at that time, or at any time during service, that the Veteran was actually treated for symptoms related to depression, anxiety, or any other psychiatric or psychological symptom.

After service, treatment related to issues such as this did not begin for many years.  In June 1993, the Veteran underwent a VA general medical examination.  No depression or anxiety was reported at that time, and psychiatric evaluation was normal.  In October 2004, a VA mental health clinician noted that the Veteran reported a history of anxiety related symptoms that began in 1996, during further custody issues related to his child.  The Board observes that this is several years following his discharge from active service.  By November 2004, the Veteran had a diagnosis of anxiety, not otherwise specified.

Several years passed before the evidence shows additional mental health treatment.  In March 2008, the Veteran was screened for depression with positive results.  November 2008 VA psychiatry notes show that he was diagnosed with an adjustment disorder with anxiety and depressed mood.  This was associated with a family situation.  And in December 2009, VA treatment notes show that the Veteran was treated again for anxiety, this time in relation to financial problems.  A January 2010 treatment note shows that he continued psychiatry treatment and that his stress was related to his wife's health, as she was dealing with breast cancer at the time.  He also noted that he felt depressed due to his son's impending deployment to Iraq.

After a thorough review of the claims file, including the Veteran's service treatment records and post-service psychiatric treatment records, the Board finds that the preponderance of the evidence is against the claim.  The competent evidence of record does not suggest that a current psychiatric or psychological disorder may be related to any event of service, and the evidence does not show that a chronic psychiatric disorder manifested during service and continued ever since.  

The Board acknowledges the Veteran's assertion at one point during the course of this appeal that he currently suffers from a psychiatric disability, such as depression or anxiety, that initially manifested during his active service and has continued ever since.  He, however, does not have the medical expertise required to determine whether any current disability, shown by the record to have onset several years after service, is causally connected to what he noticed during service and since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Rather, whether the symptoms he experienced in service or following service are in any way related to any current depression or anxiety disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In this regard, medical expertise is clearly needed to determine the diagnosis and etiology of psychiatric disorders. 

The Board notes that at only one time during service did the Veteran report ever experiencing depression or worry.  There is no indication that this was more than an acute feeling, as the Veteran did not seek clinical help for this issue.  In fact, there is no indication of mental health treatment until 2004, more than ten years following his discharge from service, and at that time the Veteran and his wife reported the initial onset to be 1996, five years following service.

Because there is no evidence of treatment for depression, anxiety, or any other psychological or psychiatric symptoms in any clinical notes of a medical professional during the Veteran's service, and because in 2004 the Veteran himself indicated the initial onset of current symptoms to have been five years after his discharge from service, the Board finds that the record is lacking in evidence of any medical nexus between any current anxiety or depression and the Veteran's active service.    

Also, the Board notes that the evidence summarized above overwhelmingly shows that the cause of the Veteran's current depression and anxiety has been associated in the medical evidence with current family and child custody issues, financial issues, and his wife's health.  There is no suggestion anywhere in the evidence that the Veteran has ever complained to a medical professional about depression or anxiety related to his own health, to include his service connected status post resection lymph node, right neck, with residual painful paresthesias over scar; or his tinnitus; or his bilateral hearing loss; or his right ureteral calculus.  Thus, there is no basis upon which to grant service connection on a secondary basis, because there is no showing that the claimed disability is in any way connected to any service-connected disability.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran was not diagnosed with or treated for a psychiatric disorder during service, and that current problems with anxiety and depression initially manifested, at the earliest in 1996, with treatment not beginning until 2004.  Any current anxiety and/or depression have not been shown by competent and probative evidence to be etiologically related to his active service.  Also, there is no indication in the medical record that the Veteran's depression and anxiety may be related to any service-connected disability, as the clinical notes show that the Veteran reported different and personal reasons for feeling depression and anxiety.  While the Board has considered the Veteran's lay contentions as to onset and etiology of his current anxiety and depression, the Board has found him not a competent source of a medical determination as to etiology.  Accordingly, service connection for a psychiatric disability is not warranted on any basis, including as secondary to the Veteran's already service-connected disabilities. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, including as secondary to service-connected disabilities, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


